Lahtinen, J.
(dissenting). We respectfully dissent. “[P]ublic policy * * * seeks to reduce rather than increase the obstacles to recovery of damages, whether defendant is a private person *768or a public body” (Brown v State of New York, 89 NY2d 172, 180). The requirements regarding the contents of the claim, as set forth in Court of Claims Act § 11, “should receive a reasonable construction and not one that unjustly deprives a suitor of the right to recover” (Chalmers & Son v State of New York, 271 App Div 699, 701, affd 297 NY 690). The contents of a claim are sufficiently definite if the allegations are “specific enough so as not to mislead, deceive or prejudice the rights of the State. In short, substantial compliance with section 11 is what is required” (Heisler v State of New York, 78 AD2d 767, 767; see Santos v State of New York, 291 AD2d 851; Ferrugia v State of New York, 237 AD2d 858, 859). The claim must provide adequate information so that defendant can conduct an investigation, but “[a] 11 elements of the claim need not be set out with formalistic rigidity” (Harper v State of New York, 34 AD2d 865, 865).
Here, the claims alleged, inter alia, that claimants were employees of defendant, they all were in the Professional, Scientific and Technical Services Bargaining Unit, they were all assigned to grades 23 or higher, they worked overtime, they were not paid for overtime and they were required to be paid overtime pursuant to the Fair Labor Standards Act of 1938. In addition, in the Lepkowski claim, the names and addresses of each of the claimants are provided and, in the Abelson claim, claimants provide such information as well as the particular agency of each employee. Claimants allege the general time frame implicated and state that they are seeking damages equal to the amount of unpaid overtime worked at a rate of IV2 times their regular pay. This is not a case of inadequately apprising defendant where a slip and fall occurred, or when a purported malpractice occurred, or how defendant was vicariously liable for negligence in an automobile accident, all of which would deprive defendant of the ability to conduct a meaningful investigation. Here, the rudimentary and proverbial where, when and how are alleged. Moreover, the primary issue implicated by these claims is legal in nature, i.e., whether the Fair Labor Standards Act applies to these employees. We believe that the allegations in the claims put defendant on sufficient notice to conduct a meaningful investigation regarding its potential liability under the Fair Labor Standards Act (see Speers v State of New York, 183 Misc 2d 907, 914, affd in part and revd in part 285 AD2d 872). The specific overtime hours allegedly worked by each claimant can certainly be elicited via a bill of particulars or the use of other disclosure devices. We agree with the Court of Claims that defendant failed to show that it has been “prejudiced, misled or disadvantaged” by the contents of the claim (see Heisler v State of New York, supra).
*769We do not read Finnerty v New York State Thruway Auth. (75 NY2d 721) as compelling a contrary conclusion. To be sure, Finnerty strictly construed the manner of service requirement of Court of Claims Act § 11.1 Finnerty did not, however, explicitly modify the established precedent regarding the analysis of the contents of the claim, which had consistently been interpreted as having an elastic quality.2
Nor do we believe that the lack of a separate verification by each of the claimants rises to the level of a jurisdictional defect. Court of Claims Act § 11 (b) provides that the verification shall be “in the same manner as a complaint in an action in the supreme court” and, thus, the provisions of CPLR 3020, 3021, 3022 and 3023 are relevant to the issue. We agree with the Court of Claims that the parties are united in interest (see CPLR 3020 [d]) and that the verifying claimant — while perhaps not knowing the particulars supporting each of the claimants — indicated a sufficient knowledge of the overriding legal issue common to all claimants (see Betzler v Carey, 109 Misc 2d 881, 886, affd 91 AD2d 1116, lv denied 59 NY2d 601). Moreover, even assuming, arguendo, that the verification was defective, defendant’s remedy was to elect to treat the pleading as a nullity, and notice of such election must be given with “due diligence” (CPLR 3022; but see Martin v State of New York, 185 Misc 2d 799, 801-804). Due diligence in such regard has been interpreted as requiring notice within a period of time as short as 24 hours (see Air N.Y. v Alphonse Hotel Corp., 86 AD2d 932; cf. Matter of Miller v Board of Assessors, 91 NY2d 82, 86 n 3). No such timely action was taken by defendant and, thus, any objection regarding the verification was waived.
We would therefore affirm the order of the Court of Claims.
Peters, J., concurs. Ordered that the order is reversed, on the law, without costs, and claims dismissed.

. Interestingly, the Legislature subsequently amended Court of Claims Act § 11 to provide that the manner of service — which had been held to be a nonwaivable defect — as well as the time limitations of Court of Claims Act § 10, could, in fact, be waived (see L 1990, ch 625).


. The parallel with Supreme Court practice is palpable, i.e., statutes regarding service of process and time limitations require exacting compliance, whereas an analysis of the sufficiency of the allegations of the complaint incorporates a degree of flexibility.